Citation Nr: 1030204	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  03-23 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an effective date earlier than June 3, 2002, 
for the award of a 10 percent rating for limitation of motion of 
the temporomandible articulation.

2.  Entitlement to an effective date earlier than June 3, 2002, 
for the award of a noncompensable rating for neuralgia of the 
fifth cranial nerve.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

T. M. Gillett



INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision from the Regional 
Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  In a July 2000 rating decision, the RO granted the Veteran's 
claim for service connection for a shrapnel wound to the right 
mandible, assigning a noncompensable rating effective August 27, 
1999, the date of the Veteran's claim for benefits.  

2.  In August 2000, the Veteran filed a Notice of Disagreement 
which, in pertinent part, indicated disagreement with the rating 
assigned for his right mandible disorder in the July 2000 rating 
decision.

3.  In September 2000, the RO issued a rating decision which, in 
pertinent part, denied the Veteran's claim for an increased 
rating for his right mandible disorder.

4.  In June 2001, the Veteran filed a Notice of Disagreement with 
the September 2000 decision.  

5.  On March 9, 2002, the RO issued a Statement of the Case 
which, in pertinent part, continued the noncompensable rating for 
a right mandible disorder.  

6.  The Veteran did not file a substantive appeal to the Board 
regarding the March 2002 rating decision within the required 
period of time, and the September 2000 rating decision, denying 
the Veteran's claim for an increased rating, became final.  

7.  Following the September 2000 decision, the Veteran did not 
file another claim for entitlement to an increased rating for a 
right mandible disorder until June 3, 2003.  

8.  In a March 2009 rating decision, in accordance with a March 
2009 Board decision, the RO granted separate ratings for 
limitation of motion of the temporomandible articulation and 
neuralgia of the fifth cranial nerve, effective June 3, 2002, the 
date of the Veteran's most recent claim for an increased rating 
for a right mandible disorder.  


CONCLUSIONS OF LAW

1.  The Veteran is entitled to an effective date of June 3, 2001, 
for the award of a 10 percent rating for limitation of motion of 
the temporomandible articulation. U.S.C.A. §§ 5101, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.155, 3.400 (2009).

2.  The Veteran is entitled to an effective date of June 3, 2001, 
for the award of a noncompensable rating for neuralgia of the 
fifth cranial nerve.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the Veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  In the notice, VA 
will inform the claimant which information and evidence, if any, 
that the claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Because the law is dispositive of the claims for earlier 
effective dates, there is no reason to discuss the impact of the 
VCAA on the Veteran's claims.  

II.  Earlier Effective Dates

The effective date of an award is generally the date of receipt 
of a claim (or informal claim where appropriate), or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  The proper effective date for increased rating 
claims is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if a 
claim is received within one year from such date; otherwise, the 
effective date is the date of receipt of claim for increased 
rating. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If a 
Veteran files an application for an increased rating with VA and 
the claim is disallowed, he has the right to appeal that 
disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105.  If he 
does not initiate an appeal within one year, or if he initiates a 
timely appeal and the appeal is denied, the disallowance becomes 
final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103.  Also, after 
the VA issues a Statement of the Case, the Veteran has 60 days 
from the date on which the SOC was mailed, or the remainder of 
the "one year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later," in which to file a substantive appeal to the Board.  See 
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  If the Veteran 
fails to file a substantive appeal to the Board within a timely 
manner, or does not request an extension for a reasonable period 
of time to file such an appeal, the issue ceases to be in 
appellate status and the initial rating decision becomes final.  
Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

On August 27, 1999, the Veteran submitted a claim for service 
connection for a shrapnel wound of the right mandible.  In a July 
2000 rating decision, the RO granted the Veteran's claim, 
effective August 27, 1999.  In August 2000, the Veteran filed a 
Notice of Disagreement which, in pertinent part, expressed 
disagreement with the noncompensable rating the RO assigned for 
his right mandible disorder in the July 2000 rating decision.  In 
September 2000, the RO issued an additional rating decision 
which, in pertinent part, denied the Veteran's claim for an 
increased rating for the right mandible disorder.  In June 2001, 
the Veteran filed a Notice of Disagreement regarding the 
September 2000 rating decision.  On March 9, 2002, the RO issued 
a Statement of the Case which, in pertinent part, continued the 
noncompensable rating for a right mandible disorder.  Here, 
although the Veteran filed a Notice of Disagreement with the 
September 2000 decision in a timely fashion, he did not proceed 
to file a substantive appeal to the Board within 60 days of the 
issuance of the March 9, 2000 Statement of the Case nor did he 
request for an extension of time to file his appeal.  Instead, on 
June 3, 2002, the Veteran submitted a statement through his 
congressional representative, requesting an increased rating for 
his right mandible disorder.  As the Veteran did not perfect the 
appeal of the September 2000 rating decision within one year of 
its issuance and then did not file a substantive appeal to the 
Board within 60 days of the receipt of the March 2003 Statement 
of the Case, the September 2000 decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302(b), 20.1103.

As noted previously, on June 3, 2002, the Veteran filed a claim 
for an increased rating for his right mandible disorder.  After 
the RO denied his claim in a May 2003 rating decision, the 
Veteran filed a Notice of Disagreement in June 2003, specifically 
indicating his disagreement with "the rating decision of 5-14-
03."  After the RO issued a July 2003 Statement of the Case, the 
Veteran filed a July 2003 substantive appeal to the Board.  
Subsequently, in a March 2009 decision, the Board, having 
evaluated the Veteran's right mandible disorder, granted separate 
ratings for limitation of motion of the temporomandible 
articulation and neuralgia of the fifth cranial nerve.  In a 
subsequent March 2009 rating decision, issued in compliance with 
the March 2009 Board decision, the RO indicated that service 
connection for limitation of motion of the temporomandible 
articulation and neuralgia of the fifth cranial nerve would be 
effective June 3, 2002, the date of the Veteran's most recent 
claim for an increased rating for his right mandible disorder.  

As noted above, the proper effective date for increased rating 
claims is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if a 
claim is received within one year from such date; otherwise, the 
effective date is the date of receipt of claim for increased 
rating. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As 
indicated in the Board's March 2009 decision, the record of 
evidence suggests that, throughout the record of evidence and 
prior to the filing of his claim for an increased rating, the 
Veteran demonstrated symptomatology meeting the criteria for a 10 
percent rating for limitation of motion of the temporomandible 
articulation, and a noncompensable rating for neuralgia of the 
fifth cranial nerve.  Therefore, the Board finds that the 
effective date for the respective awards of a 10 percent rating 
for limitation of motion of the temporomandible articulation, and 
a noncompensable rating for neuralgia of the fifth cranial nerve, 
should be June 2, 2001.  In making this determination, the Board 
has considered all of the evidence of record, regardless when it 
was received, and has not limited the evidence considered to a 
one year period prior to receipt of claim for increased rating.  
See Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

As indicated in Hazan, 10 Vet. App. at 522, in this case, the 
Board has determined that the language "within one year from such 
a date" in 38 U.S.C.A. § 5110(b)(2) and similar regulatory 
language in 38 C.F.R. § 3.400(o)(2) do not preclude the 
assignment of an effective date for an increased rating earlier 
than the date of receipt of increased rating claim.  In reaching 
the conclusion that the evidence of record in this case shows 
that the "earliest" date of factually ascertainable increase 
included the entire one year period prior to the date of receipt 
of the claim for increased rating, rather than reading the 
statutory and regulatory requirements as invoking a closed one 
year period based upon when the evidence first showed that 
entitlement arose, the Board has applied the rule of resolving 
such interpretive doubt in the Veteran's favor.  See Brown v. 
Gardner, 513 U.S. 115, 118, 115 S. Ct. 552, 555, 130 L. Ed. 2d 
462 (1994) ("interpretive doubt is to be resolved in the 
Veteran's favor"), as quoted in Hazan at 521.  The Board finds 
the Veteran's statements regarding the level of his disability 
and the date of onset to be credible evidence that the disability 
levels were present one year prior to the June 3, 2002 date of 
claim.  Therefore, the Board will grant an earlier effective date 
of June 3, 2001.

In May 2009 and December 2009 statements, the Veteran's 
representative argued that the effective date for the respective 
ratings assigned as a result of the Board's March 2009 decision 
should have been August 27, 1999.  In support of this contention, 
the Veteran's representative stated that, in June 2001, the 
Veteran filed a timely appeal of the July 2000 rating decision 
which originally granted service connection for a right mandible 
disorder.  Essentially, therefore, the Veteran contends that the 
Board's March 2009 decision arose from the appeal of the July 
2000 rating decision.  However, the Board finds that this is not 
case.  As explained previously, the Veteran filed a timely Notice 
of Disagreement to the July 2000 rating decision, granting 
service connection for a right mandible disorder.  After the 
issuance of the September 2000 rating decision, denying his claim 
for an increased rating, the Veteran filed an additional Notice 
of Disagreement which was received on June 11, 2001.  However, 
the RO issued a Statement of the Case on March 9, 2002 and the 
Veteran did not file a substantive appeal to the Board within the 
required 60 days period nor did he ask for a reasonable extension 
of time for good cause; and the September 2000 decision became 
final.  38 U.S.C.A. § 7105(c), 38 C.F.R. § 20.302(b).  As the RO 
received the Veteran's most recent claim for an increased rating 
on June 3, 2002, prompting the issuance of the May 2003 decision, 
the separate ratings arising from the appeal of that decision 
cannot be made effective prior to June 1, 2001, the date one year 
prior to the filing of the Veteran's claim for an increased 
rating.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2009).    

Therefore, the Board finds that the effective date for the 
respective awards of a 10 percent rating for limitation of motion 
of the temporomandible articulation, and a noncompensable rating 
for neuralgia of the fifth cranial nerve, should be June 2, 2001.  
As this represents a full grant of the Veteran's respective 
claims, the benefit of a doubt doctrine is not applicable.  



ORDER

Entitlement to an effective date of June 3, 2001, but no earlier, 
for the award of service connection for limitation of motion of 
the temporomandible articulation is granted.  

Entitlement to an effective date earlier than June 3, 2001, but 
no earlier, for the award of service connection for neuralgia of 
the fifth cranial nerve is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


